Title: V. Secretary of State to the President, 8 August 1790
From: Jefferson, Thomas
To: Washington, George



Aug. 8. 1790.


Th: Jefferson has the honor to inclose to the President the following papers.
1. The secret letter and paper of Aug. 2. for Mr. Carmichael.
2. The secret letter for the Chevalr. de Pinto.
3. A letter for Mr. Joshua Johnson.

on supposition that, delivering them himself to Colo. Humphreys, he might wish to comment to him on their contents, and particularly as to the 1st. to qualify such of the considerations as  he may think need qualification, and to enlarge such as are too restrained. He will observe two or three small differences between the considerations of Aug. 2. now inclosed, and the first copy left with the President which are submitted to him.
The letter of Aug. 7. to Mr. Carmichael and the cyphers, are all that will remain of the dispatches necessary for Colo. Humphreys for London, Lisbon, and Madrid, as Th: J. supposes.
Will the President be pleased to consider, at his leisure, how far it might be safe and useful to communicate the letter and considerations of Aug. 2. to Mr. Short, or the M. de la Fayette?
